Gamble, Judge.
In the case of Walker v. Mauro, decided at this term, it was held that, under our code, which blends law and equity, the assignee of a debt may maintain an action in his own name. This case appears to come within the same principle. The defendant demurred to the petition, and the demurrer was overruled. No other point appears to be presented than the question, whether a debt or account may be assigned, *141and whether the assignee may sue in his own name, under the code. The judgment is, with'.¡the concurrence of the other judges, affirmed.